Citation Nr: 0503985	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a compensable rating for a right wrist 
sprain with degenerative joint disease.

3.  Entitlement to an increased rating for the residuals of a 
traumatic blast injury, including headaches, currently 
evaluated as 10 percent disabling.

4.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection for 
the residuals of a cerebrovascular accident as secondary to 
service-connected residuals of a traumatic blast injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to August 
1972, including combat duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.  The Board notes that in May 2003, the veteran 
withdrew his appeal with respect to the claim for service 
connection for a left wrist condition.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
contact the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has x-ray evidence of severe degenerative 
joint disease of the right wrist with a noncompensable level 
of limited motion in that joint.

3.  The veteran has palmar flexion in the right wrist to 10 
degrees and dorsiflexion to 25 degrees.

4.  The veteran experiences non-prostrating headaches almost 
daily as a result of an in-service traumatic brain injury.

5.  The Board denied entitlement to service connection for 
residuals of a stroke as secondary to traumatic blast injury 
in a December 1989 decision.  The veteran was notified of 
that decision.

6.  Evidence submitted since the time of the Board's December 
1989 decision denying entitlement to service connection for 
the residuals of a stroke does not bear directly or 
substantially upon the issue at hand, is duplicative and/or 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Criteria for a 10 percent rating for a right wrist sprain 
with degenerative joint disease have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5003 (2004).

2.  Criteria for a rating higher than 10 percent for the 
residuals of a traumatic blast injury, including headaches, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.120, 4.124a, Diagnostic Code 8045-9304 (2004).

3.  Evidence received since the Board denied entitlement to 
service connection for the residuals of a stroke as secondary 
to the residuals of a traumatic blast injury is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

4.  The December 1989 decision of the Board denying the 
veteran's claim of entitlement to service connection for the 
residuals of a stroke as secondary to the residuals of a 
traumatic blast injury is final and the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Right Wrist

The veteran's right wrist disability is currently evaluated 
as noncompensable based solely on his limitation of motion in 
that joint.  The evaluation has been assigned under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5215, which allows for the 
assignment of a 10 percent rating when there is either 
dorsiflexion limited to less than 15 degrees or palmar 
flexion limited in line with the forearm.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The evidence of record clearly shows that the veteran has 
degenerative arthritis of the right wrist with palmar flexion 
limited to 10 degrees and dorsiflexion to 25 degrees.  Upon 
VA orthopedic examination in September 2001, the radial side 
of the right wrist was noted to be tender and swollen and 
there was crepitation on motion.  X-rays confirmed the 
diagnosis of severe degenerative joint disease.


Given the evidence as outlined above, the Board finds that 
the veteran has severe degenerative joint disease of the 
right wrist with a noncompensable level of limited motion in 
that joint.  Accordingly, criteria for the assignment of a 10 
percent evaluation under Diagnostic Code 5003 have been met.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.  
Unfortunately, the Board finds that the slight limitation of 
motion coupled with the veteran's complaints of pain with 
motion is appropriately evaluated with the assignment of a 10 
percent rating.  The Board notes that ratings higher than 10 
percent for wrist disabilities require a showing of 
ankylosis.  Even though the veteran experiences pain with his 
slight limitation of motion, such impairment is not 
equivalent to any type of ankylosis.  Thus, assignment of a 
rating higher than 10 percent for the veteran's right wrist 
disability is not appropriate on a schedular basis.

Residuals of traumatic blast injury

The veteran experienced a traumatic brain injury during 
service which is manifest by almost daily headaches.  This 
impairment has been evaluated as 10 percent disabling under 
38 C.F.R. Section 4.124a, Diagnostic Code 8045.  Purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain will be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

The veteran has requested that his headaches be evaluated 
using criteria for migraine found at 38 C.F.R. Section 
4.124a, Diagnostic Code 8100.  This diagnostic code allows 
for the assignment of a 50 percent rating when there is 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 30 percent rating when there is evidence of 
characteristic prostrating attacks occurring on an average of 
once a month, a 10 percent rating when there is evidence of 
characteristic prostrating attacks averaging one in two 
months, and a noncompensable rating when there is evidence of 
migraine with less frequent attacks.

The medical evidence reveals that the veteran has been 
treated with medication for headaches that have never been 
described as migraines.  They have been described as sinus 
headaches and post-traumatic headaches.  The veteran has not 
described - nor does the medical evidence show -- prostration 
associated with his headaches and there have been no medical 
findings even remotely suggestive of the existence of 
migraine attacks with characteristic prostration.

The veteran underwent VA neurologic examination in September 
2001 and complained of almost daily headaches focused around 
the back of his head.  He also complained of pain in his 
neck.  The veteran was noted to have experienced a left-sided 
stroke with continued weakness in the left lower extremity.  
Following a complete examination, the examiner diagnosed 
cerebrovascular disease, cervical spondylosis, and headaches.

Given the evidence as outlined above, the Board finds that 
the 10 percent evaluation currently assigned for subjective 
complaints of headaches associated with a brain injury is 
appropriate as there is no medical evidence of migraines 
and/or multi-infarct dementia associated with brain trauma.  
Additionally, the record does not show that the veteran 
experiences purely neurological disability such as 
hemiplegia, epileptiform seizures or facial nerve paralysis 
as a result of his in-service brain injury so as to allow for 
the assignment of a rating higher than 10 percent based on 
impairment stemming from such disability.  Accordingly, the 
veteran's request for a rating higher than 10 percent for his 
residuals of a traumatic blast injury must be denied on a 
schedular basis.

Extra-schedular Rating

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is unemployable because 
of his service-connected disabilities, he has not identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
and the Board has been similarly unsuccessful.  The veteran 
has not required frequent periods of hospitalization for 
either his right wrist impairment and/or his headaches and 
his treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
wrist pain and daily headaches would have an adverse impact 
on employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran and higher 
ratings may not be assigned for either right wrist 
degenerative arthritis or the residuals of a traumatic brain 
injury, including headaches, on an extra-schedular basis.

II.  New and Material Evidence

In December 1989, the Board denied entitlement to service 
connection for the residuals of a stroke as secondary to the 
residuals of a traumatic brain injury, finding that there was 
no evidence of the veteran's cerebrovascular accident having 
had any etiological relationship with his in-service 
traumatic brain injury or the residuals thereof as well as 
finding that the cerebrovascular accident was not directly 
related to the veteran's period of active service.  The 
Board's decision is final.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1100.

The veteran now seeks to reopen his claim of entitlement to 
service connection for the residuals of a cerebrovascular 
accident as secondary to his in-service traumatic brain 
injury.  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed 
prior to August 2001, such as this claim, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in December 1989.  

At the time of the December 1989 Board decision, the record 
included the veteran's service medical records, post-service 
treatment records reflecting complaints of headaches 
associated with a traumatic brain injury suffered during 
service, and November 1987 hospital records for treatment of 
a right cerebrovascular accident deemed to be a probable 
result of a subcortical event.  There was no medical evidence 
suggestive of an etiological relationship between the 
veteran's in-service brain injury and the cerebrovascular 
accident that occurred approximately fifteen years after the 
veteran's discharge from service.

Since the 1989 Board decision, the veteran has submitted 
duplicate treatment records as well as current treatment 
records showing continued left-sided weakness as a result of 
the 1987 cerebrovascular accident.  Additionally, the veteran 
underwent VA neurologic evaluation in September 2001; the 
diagnoses included cerebrovascular disease.  The medical 
evidence, however, does not include any opinion and/or 
medical findings linking the veteran's cerebrovascular 
accident to his in-service brain injury, the residuals of 
that injury, and/or his period of active service in general.

Thus, following a complete review of the record evidence, the 
Board finds that the evidence submitted and/or obtained since 
the December 1989 decision is not new and material.  Although 
the treatment records dated subsequent to 1989 and the VA 
examination report dated in September 2001 are new because 
they were not previously before agency decision-makers, they 
are not material because they do not bear directly or 
substantially upon the issue at hand.  Specifically, the new 
evidence does not suggest any link whatsoever between the 
veteran's period of active service, the residuals of his in-
service brain injury, and the cerebrovascular accident 
suffered many years after his discharge from service.  As 
such, the Board's December 1989 decision is final and the 
claim of entitlement to service connection for the residuals 
of a cerebrovascular accident as secondary to the residuals 
of a traumatic blast injury, including headaches, is not 
reopened.



III.  VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in June 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claims was, among other 
things, evidence that the veteran currently had a disability 
as a result of an in-service injury or disease and evidence 
that service-connected disabilities were more severe than 
rated, (2) VA would obtain relevant records from any Federal 
agency and relevant records identified by the veteran, and 
(3) the veteran is responsible for supplying VA with 
sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  

Although the June 2001 letter did not specifically advise the 
veteran to " provide any evidence in the claimant's 
possession that pertains to the claim", which was considered 
by the Court to be a fourth element of the Section 5103(a) 
notice, the December 2002 SOC did include the text of 
38 C.F.R. § 3.159, from which the Court took that fourth 
element of notification.  Moreover, the veteran has reported 
that he has no additional evidence to submit.  The Board also 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  


After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran advised VA in August 2001, that he had no 
additional evidence to submit.  Furthermore, the veteran was 
given the opportunity to testify before an RO hearing officer 
and/or the Board, but declined to do so.  

The Board notes that the veteran's representative, in its 
December 2004 Appellant's Brief, requested that the claim of 
entitlement to an increased rating for the residuals of a 
traumatic blast injury be remanded for another VA examination 
to determine the frequency of the veteran's headaches.  The 
Board specifically finds that additional development of the 
medical record with respect to this issue is not warranted as 
the treatment records and VA examination report of record 
show consistent complaints of headaches on an almost daily 
basis. 

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A 10 percent rating for right wrist sprain with degenerative 
joint disease is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating higher than 10 percent for the residuals of a 
traumatic blast injury, including headaches, is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for the residuals of a 
cerebrovascular accident as secondary to the residuals of a 
traumatic blast injury, including headaches, is not reopened.



REMAND

The evidence of record shows that the veteran served 
honorably during the Vietnam conflict and was awarded both a 
Combat Infantryman's Badge and Purple Heart for service in 
the Republic of Vietnam.  As early as April 1987, health care 
professionals have considered a diagnosis of post-traumatic 
stress disorder as a result of the veteran's complaints of 
nightmares, difficulty sleeping and difficulty concentrating 
since his service in Vietnam.  Medical evidence also suggests 
that the veteran just began treatment for post-traumatic 
stress disorder in 2002.  The record does not, however, have 
a confirmed diagnosis of post-traumatic stress disorder by a 
psychiatrist.

In September 2001, the veteran underwent VA psychiatric 
examination and was found to have depression and a nightmare 
disorder and the examining psychiatrist noted that there may 
be some "symbolic representation" of combat experiences in 
the veteran's nightmares.  In January 2002, a VA psychology 
intern reported that the veteran had been referred to the 
post-traumatic stress disorder clinic and met the diagnostic 
criteria for post-traumatic stress disorder.  As noted above, 
however, the record does not contain a confirmed diagnosis of 
post-traumatic stress disorder by a psychiatrist.  Thus, in 
an effort to fully assist this combat veteran in 
substantiating his claim of entitlement to service connection 
for a psychiatric disorder, this matter must be remanded to 
further develop the medical record.

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2004).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain all treatment 
records from the post-traumatic stress 
disorder clinic attended by the veteran 
at the New Orleans Medical Center.  These 
records should be associated with the 
veteran's claims folder.

2.  If the treatment records obtained do 
not include a diagnosis of post-traumatic 
stress disorder by a psychiatrist which 
meets the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, D.C., 
American Psychiatric Association (1994) 
(DSM-IV), the RO should schedule the 
veteran for a VA psychiatric examination.  
The examiner should review the veteran's 
claims folder, including all treatment 
records, perform all appropriate testing, 
and render an opinion as to whether the 
veteran suffers from any psychiatric 
disorder as a result of his period of 
active service.  The examiner is to be 
advised that the veteran has a verified 
period of combat service in the Republic 
of Vietnam and, as such, a stressful 
event is presumed.  All opinions must be 
supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


